NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2058-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DOMINIC J. ALEXANDER,
a/k/a DOMINIC ALEXANDER,
J. DOMINIC CARTER ALEXANDER,
and SCOTT JAVEL,

     Defendant-Appellant.
________________________________

                   Submitted September 28, 2022 – Decided October 14, 2022

                   Before Judges Currier and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment Nos. 05-05-0650,
                   09-02-0206, and 11-05-0454.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Lee March Grayson, Designated Counsel, on
                   the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Leandra L. Cilindrello,
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Dominic J. Alexander appeals from a June 16, 2020 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

      Defendant filed a PCR petition regarding three separate criminal

indictments.   We summarize the facts underlying each indictment that are

relevant to our review of defendant's PCR application.

      On May 17, 2005, defendant was charged in Indictment No. 05-05-0650

with four counts of drug-related charges. On January 10, 2006, defendant

pleaded guilty to a single count of third-degree distribution of a controlled

dangerous substance within 1000 feet of a school zone, N.J.S.A. 2C:35-7 and

N.J.S.A. 2C:35-5(a).

      At the plea hearing, defendant acknowledged reviewing the plea form with

his attorney and understanding the proceeding.       The plea hearing judge

extensively questioned defendant regarding the plea. The judge explained that

by entering a guilty plea, defendant "may be forced to go back to Jamaica" and

"may be deported."       Defendant stated he understood the deportation

consequences of pleading guilty and wanted to proceed with his guilty plea. In

reviewing the plea form, the judge noted defendant responded "yes" to question


                                                                        A-2058-20
                                      2
17, stating he understood "that if [he is] not a United States citizen [he] may be

deported."   The judge twice confirmed defendant understood the potential

deportation consequences during the plea colloquy.

      Based on defendant's responses, the judge was satisfied defendant

understood his rights and the plea offer.        The judge further determined

defendant's guilty plea was voluntary and defendant provided an adequate

factual basis for his plea.

      The State recommended a sentence of probation with 364 days in the

Passaic County Jail. In accordance with the negotiated plea agreement, the

judge sentenced defendant to probation.

      On September 7, 2006, defendant appeared before the same judge on a

violation of his probation. Defendant pleaded guilty to that charge and the judge

continued the probationary sentence.

      On May 25, 2007, defendant again appeared before the same judge on

another violation of probation. Defendant pleaded guilty to the second violation

of probation and the judge continued the probationary sentence.

      On December 16, 2008, defendant appeared yet again before the same

judge on a third violation of probation.      The judge terminated defendant's

probation.


                                                                            A-2058-20
                                        3
      On February 19, 2009, defendant faced new charges for weapons

possession under Indictment No. 09-02-0206. On May 14, 2010, defendant

appeared before a different judge and pleaded guilty to second-degree certain

persons not to have weapons, N.J.S.A. 2C:39-7(b).

      At the plea hearing under this indictment, defendant acknowledged

reviewing the plea form with his attorney and understanding the legal

proceedings. Additionally, defendant told the judge he understood the questions

on the plea form, his answers to those questions were truthful, and his guilty

plea was given freely and voluntarily. During the plea colloquy, the judge did

not   specifically   question   defendant   about   the   potential    immigration

consequences of his guilty plea.

      Regarding question 17 on the plea form, because he was not a United

States citizen, defendant indicated he understood the following: he may be

deported by virtue of his guilty plea; if the guilty plea related to a crime

considered an "aggravated felony" under federal law, he would be subject to

deportation/removal; and he had the right to seek legal advice on his

immigration status prior to entering a guilty plea. In accordance with the

negotiated plea under this indictment, on October 19, 2015, defendant received

a five-year prison sentence with five years of parole ineligibility.


                                                                             A-2058-20
                                        4
      On May 10, 2011, defendant was charged under Indictment No. 11-05-

0454 with drug and weapons offenses. On September 15, 2015, defendant

entered a guilty plea before Judge Sohail Mohammed to third-degree possession

of a controlled dangerous substance with intent to distribute within 1000 feet of

a school, N.J.S.A. 2C:35-7 and N.J.S.A. 2C:35-5(a); and second-degree certain

persons not to have weapons, N.J.S.A. 2C: 39-7(b).

      At the plea hearing, defendant acknowledged reviewing the plea form with

his attorney and understanding the legal proceedings. When Judge Mohammed

asked if defendant was a United States citizen, he responded "No." The judge

then explained "because [defendant is] not a [United States] citizen, [his] guilty

plea may result in removal or deportation," and advised defendant that he had

the right to consult with an immigration attorney to discuss the possible

ramifications of his guilty plea. Judge Mohammed asked defendant whether he

discussed potential immigration issues with an attorney and defendant said he

was satisfied with the advice provided by his attorney.

      Regarding question 17 on the plea form, defendant stated he understood

the immigration consequences of entering a guilty plea and told the judge he

wished to plead guilty.




                                                                            A-2058-20
                                        5
      The State recommended a prison sentence of eight years, subject to five

years of parole ineligibility, to run concurrent with all open dockets, including

Indictment No. 09-02-0206. On October 9, 2015, the judge sentenced defendant

in accordance with the plea agreement.

      On May 23, 2019, Alexander filed a pro se PCR application under

Indictment Nos. 09-02-0206 and 11-05-0454. About six months later, assigned

PCR counsel filed a motion to amend the PCR petition to include Indictment

No. 05-05-0650 and provided a certification signed by defendant.

      On February 5, 2020, Judge Mohammed heard arguments on the PCR

petition. In a June 16, 2020 order and accompanying written decision, Judge

Mohammed denied defendant's PCR petition.

      On appeal, defendant raises the following arguments:

      POINT I

            THE PCR COURT ERRED IN DENYING THE
            DEFENDANT'S    PETITION FOR    POST[-]
            CONVICTION RELIEF WITHOUT AFFORDING
            HIM A FULL EVIDENTIARY HEARING THAT
            INCLUDED TESTIMONY FROM PLEA COUNSEL
            TO FULLY ADDRESS THE ISSUE OF HIS
            ATTORNEYS     PROVIDING   HIM   WITH
            INCORRECT AND/OR MISLEADING ADVICE
            REGARDING        THE     IMMIGRATION
            CONSEQUENCES OF PLEADING GUILTY IN
            EACH INDICTMENT.


                                                                           A-2058-20
                                         6
      POINT II

            BECAUSE   PLEA  COUNSEL   FAILED TO
            PROPERLY ADVISE THE DEFENDANT ABOUT
            THE IMMIGRATION CONSEQUENCES WHICH
            INCLUDED MANDATORY DEPORTATION, THE
            DEFENDANT'S GUILTY PLEAS WERE NOT
            VOLUNTARILY AND KNOWINGLY ENTERED
            AND MUST BE VACATED.

      POINT III

            THE PCR COURT'S DECISION DENYING
            PETITIONER'S INEFFECTIVE ASSISTANCE OF
            COUNSEL CLAIM AS TIME-BARRED FOR
            INDICTMENT       05-05-650-I   WITHOUT
            CONDUCTING A FULL EVIDENTIARY HEARING
            THAT EXAMINED THE PERFORMANCE OF PLEA
            COUNSEL AND THE ISSUE OF HIS INCORRECT
            LEGAL     ADVICE      REGARDING    THE
            IMMIGRATION CONSEQUENCES OF PLEADING
            TO THE THIRD-DEGREE CDS OFFENSE HAS
            RESULTED IN FUNDAMENTAL INJUSTICE,
            WHICH REQUIRES REMAND TO THE PCR COURT
            BEFORE A DIFFERENT JUDGE FOR A NEW
            HEARING.

      We reject defendant's arguments and affirm for the reasons stated in Judge

Mohammed's comprehensive June 16, 2020 written decision. We add only the

following comments.

      Our "standard of review is necessarily deferential to a PCR court's factual

findings," and findings "supported by sufficient credible evidence in the record"

should be upheld. State v. Nash, 212 N.J. 518, 540 (2013). Where there is no

                                                                           A-2058-20
                                       7
evidentiary hearing, we may "conduct a de novo review of both the factual

findings and legal conclusions of the PCR court." State v. Reevey, 417 N.J.

Super. 134, 146-47 (App. Div. 2013) (quoting State v. Harris, 181 N.J. 341, 421

(2004)). We review a trial court's decision to deny a defendant's request for an

evidentiary hearing for abuse of discretion. State v. Russo, 333 N.J. Super. 119,

137 (App. Div. 2000) (citing State v. Artis, 36 N.J. 538, 541 (1962)).

      A defendant is not automatically entitled to an evidentiary hearing by

simply raising a PCR claim. State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999).    An evidentiary hearing is required only when: a defendant

establishes a prima facie case in support of PCR; the court determines there are

material issue of disputed fact that cannot be resolved by a review of the existing

record; and the court finds an evidentiary hearing is required to resolve the

claims asserted. State v. Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)).

To establish a prima facie case of ineffective assistance of counsel, a defendant

must present legally competent evidence rather than mere "bald assertions."

Cummings, 321 N.J. Super. at 170.

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant must satisfy the two-prong test articulated in Strickland v.

Washington, 466 U.S. 668 (1984), and adopted by our New Jersey Supreme


                                                                             A-2058-20
                                        8
Court in State v. Fritz, 105 N.J. 42 (1987). First, a defendant must show

counsel's performance was deficient, such that his or her performance falls

below an objective standard of reasonableness. Strickland, 466 U.S. at 687-88.

Second, a defendant must show counsel's deficient performance prejudiced the

case, which requires demonstrating a reasonable probability that the result of the

proceeding would have been different but for counsel's performance. Id. at 694.

      In the context of a guilty plea, a defendant must demonstrate: (1) counsel's

performance was not "within the range of competence demanded of attorneys in

criminal cases," and (2) "that there is a reasonable probability that, but for

counsel's errors, [the defendant] would not have pled guilty and would have

insisted on going to trial." State v. DiFrisco, 137 N.J. 434, 457 (1994) (alteration

in original) (quoting Tollett v. Henderson, 411 U.S. 258, 266 (1973) and Hill v.

Lockhart, 474 U.S. 52, 54 (1985)).

      Because defendant's 2005 and 2009 guilty pleas pre-dated 2010, defense

counsel would be ineffective only if they "provide[d] false or misleading

[material] information concerning the deportation consequences of a plea of

guilty."     State   v.   Nunez-Valdez,      200   N.J.   129,    138-40    (2009).

      In 2010, the United States Supreme Court held that:

            Immigration law can be complex, and it is a legal
            specialty of its own . . . . There will, therefore,

                                                                              A-2058-20
                                         9
            undoubtedly be numerous situations in which the
            deportation consequences of a particular plea are
            unclear or uncertain. The duty of the private
            practitioner in such cases is more limited. When the
            law is not succinct and straightforward . . . a criminal
            defense attorney need do no more than advise a
            noncitizen client that pending criminal charges may
            carry a risk of adverse immigration consequences.

            [Padilla v. Kentucky, 559 U.S. 356, 369 (2010).]

      The holding in Padilla did not retroactively apply to convictions that were

final prior to March 31, 2010, the date of the Padilla decision. Chaidez v. United

States, 568 U.S. 342, 344 (2013); State v. Gaitan, 209 N.J. 339 (2012). Thus,

the Nunez-Valdez standard applies to defendant's plea in Indictment No. 05-05-

0650, and the Padilla standard applies to his pleas in Indictment Nos. 09-02-

0206 and 11-05-0454.

      Having reviewed the record, we are satisfied defendant did not receive

incorrect advice regarding the immigration consequences of his guilty plea. The

plea colloquies with the judge in two of the indictments and the signed plea

forms in all three matters indicated defendant was properly advised of the

possibility of deportation by pleading guilty.

      Moreover, defendant failed to demonstrate he would not have pleaded

guilty but for his attorneys' allegedly incorrect advice. Rather, defendant offers

nothing more than bald assertions he would not have entered the guilty pleas

                                                                            A-2058-20
                                       10
had he known the possibility of deportation. A "[d]efendant may not create a

genuine issue of fact, warranting an evidentiary hearing, by contradicting his

prior statements without explanation." State v. Blake, 444 N.J. Super. 285, 299

(App. Div. 2016). At each court proceeding regarding all three indictments,

defendant acknowledged he understood the possibility of deportation by

pleading guilty.

      Because defendant did not receive any incorrect legal advice during his

plea hearings, defendant is unable to establish a prima facie case of ineffective

assistance of counsel under either prong of the Strickland/Fritz analysis and

therefore he was not entitled to an evidentiary hearing.

      Affirmed.




                                                                           A-2058-20
                                      11